Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The US applications 15/462512 and 16/825,926 cited in information disclosure statement of 29 April 2021 have only been considered with respect to the specification, drawings and claims of these references. All information cited (e.g., an affidavit or Office action) in these applications, other than the specification, including claims and drawings, have not been considered. 37 CFR 1.98(a)(2)(iii) states that applicants must provide copies of all information cited (e.g., an affidavit or Office action), other than the specification, including claims and drawings, of a pending U.S. application for the information to be considered. See MPEP 609.04(a)(II). 
Drawings
Figures 1C and 1D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms “SYNPERONIC® ”, “KOLLIPHOR®” and “MAKON®”, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology. It is noted that these trade names are used for several different types nonionic surfactants in general and are not limited to any specific nonionic surfactant, unlike “PLURONIC®”,  which is a trade name used for poloxamers.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The process of claim 3 is not disclosed in the specification. There is no teaching in the specification of heating the plastic scintillator at 55oC in the presence of water vapor in a range of about 70-100% relative humidity for one week, cooling the scintillator to 25oC and then cooling it to -20oC. The specification teaches in paragraph [0062] that the plastic scintillator which has been saturated at 100% relative humidity at any reasonable temperature of use exhibits fog resistance when it cooled to -20oC. This process is different from what is claimed in claim 3, which includes all of the limitations of claim 2, since it depend from claim 2. Therefore, the subject matter of claim 3 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a plastic scintillator comprising a styrene or vinyl toluene containing polymer matrix, a fluorescent dye in a scintillating amount and 5 wt% or less of an aliphatic additive having a structure comprising up to 300 repeating units where the repeating units comprise an oxygen atom, a nitrogen atom or both and where the additive imparts fog resistance to the scintillator, does not reasonably provide enablement for a plastic scintillator comprising any polymer matrix, a fluorescent dye in a scintillating amount and 5 wt% or less of any aliphatic additive having a structure comprising up to 300 repeating units and where the additive imparts fog resistance to the scintillator. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-6, 12, 14-20 and 22 are directed to a fog resisting plastic scintillator comprising any polymer matrix, a fluorescent dye in a scintillating amount and 5 wt% or less of any aliphatic additive having a structure comprising up to 300 repeating units and where the additive imparts fog resistance to the scintillator. Claims 23-25 are directed to method for producing a fog resisting plastic scintillator comprising any phenyl containing polymer matrix formed from a phenyl group containing monomer, a fluorescent dye in a scintillating amount and 5 wt% or less of any aliphatic additive having a structure comprising up to 300 repeating units and where the additive imparts fog resistance to the scintillator. Claim 13 is directed to a fog resisting plastic scintillator comprising styrene or vinyl toluene containing polymer matrix, a fluorescent dye in a scintillating amount and 5 wt% or less of any aliphatic additive having a structure comprising up to 300 repeating units and where the additive imparts fog resistance to the scintillator. Claims 7-11 and 21 are directed to a plastic scintillator comprising any polymer matrix, a fluorescent dye in a scintillating amount and 5 wt% or less of an aliphatic additive having a structure comprising up to 300 repeating units where the repeating units comprise an oxygen atom, a nitrogen atom or both and where the additive imparts fog resistance to the scintillator. The teachings in the specification and in the art does not enable the production of the claimed plastic scintillators. The art and the specification teaches, in paragraphs [0004] and [0043]-[0053] that conventional plastic scintillators having styrene or vinyl toluene containing polymer matrix are known to fog when exposed to the conditions disclosed in paragraphs [0005], [0006], [0046] and [0048]. The specification teaches in paragraph [0068] that the fogging of the styrene or vinyl toluene containing polymer matrix is prevented by the addition of aliphatic additives having a structure comprising up to 300 repeating units where the repeating units comprise an oxygen atom, a nitrogen atom or both since the water absorbed by the matrix forms bonds with the oxygen and/or nitrogen atoms of the additive and does not allow of the water to form aggregates which leads to fogging. There is no teaching or suggestion in the specification or in the art that the presences of any other aliphatic compound having a structure comprising up to 300 repeating units will prevent the fogging of styrene or vinyl toluene containing polymer or of any other known plastic scintillator polymer matrix, such as silicone matrices or epoxy matrices. There is no guidance in the art or in the specification as to what other combinations of known plastic scintillator polymer matrices and aliphatic compounds having a structure comprising up to 300 repeating units will produce fog resist plastic scintillators, when exposed to the conditions of claims 2-4 and 17 besides the taught combination of a styrene or vinyl toluene containing polymer matrix and 5 wt% or less of an aliphatic additive having a structure comprising up to 300 repeating units where the repeating units comprise an oxygen atom, a nitrogen atom or both. It would require undue experimentation to determine what other combinations of known plastic scintillator polymer matrices and aliphatic compounds having a structure comprising up to 300 repeating units will produce fog resist plastic scintillators, when exposed to the conditions of claims 2-4 and 17. Thus the claims, as written, are not fully enabled by the teachings of the specification and what is known in the art. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite as to when the cooling to -20oC occurs during the water vapor treatment of claim 2 since claim 2 states cooling to 25oC. 
	Claims 10 and 11 are indefinite since they define the additive in terms of a trademark.  If the trademark or trade name is used in a claim as a limitation to identify or describe a
particular material or product, the claim does not comply with the requirements of the 35
U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).
The claim scope is uncertain since the trademark or trade name cannot be used properly
to identify any particular material or product. In fact, the value of a trademark would be
lost to the extent that it became descriptive of a product, rather than used as an
identification of a source or origin of a product. Thus, the use of a trademark or trade
name in a claim to identify or describe a material or product would not only render a
claim indefinite, but would also constitute an improper use of the trademark or trade
name.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,647,914. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches a plastic scintillator resistant to fogging comprising about 40-95 wt% of a primary polymer, which can be poly(vinyl toluene), polystyrene, poly(α-methyl-styrene), a polymer formed by polymerizing di- or tri-methylstyrene; about 0.1-50 wt% of a fluor, which is a scintillating fluorescent dye; and 1-60 wt% of a secondary polymer, which can be acrylic acid, methacrylic acid, ethylene glycol diacrylate or ethylene glycol dimethacrylate. Patented claim 6 teaches that the plastic scintillator can have two fluors, or scintillating fluorescent days and thus teaches the limitations of claims 14 and 22 where a second dye is present. Patented claim 7 teaches the fluor can be PPO, which is one of the dyes of claim 12. The patented primary polymers are those which are formed from styrene, derivatives of styrene and vinyl toluene. Thus the patented claims teach the limitations of claim 13. The patent teaches the secondary polymer imparts fogging resistance to the plastic scintillator. The amount of secondary polymer overlaps the claimed range and the claimed secondary polymers of acrylic acid, methacrylic acid, ethylene glycol diacrylate or ethylene glycol dimethacrylate are aliphatic compounds having one acrylate or methacrylate repeating units or one ethylene glycol repeating unit. These polymers meet the requirements of claims 1, 5-8 and 19-21. Since the patented plastic scintillator has the same components as that claimed and where the amount of the secondary polymer, which imparts fog resistance to the scintillator, overlaps that claimed amount of this application; one of ordinary skill in the art would expect that the patented plastic scintillator to have fog resistance to the conditions of claims 2-4 and 17 and the optical transparency of claims 15 and 16, absent any showing to the contrary. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2106525.
This reference teaches a plastic scintillator. The taught plastic scintillators comprising one of two fluorescent dyes in scintillating amounts, a polymer matrix and preferably 0.1-5 wt% of a crosslinking monomer having formula II, III or IV. These monomers are aliphatic compounds. The monomer having formula IV has a single neopentane repeating unit, the monomer of formula II has 3-8 CH2 repeating units and the monomer of formula III has 1-23 ethylene glycol or propylene glycol repeating units. Thus these monomers read upon those of claims 1, 5-8, 17 and 19-21.The polymer matrix is formed from styrene or vinyl toluene monomers. The reference teaches p-terphenyl can be one of the dyes. Examples 5-11 teach plastic scintillators comprising two fluorescent dyes in scintillating amounts, a polymer matrix and one of the following crosslinking monomer: 1 wt% of neopentyl glycol diacrylate, 2 wt% 1,6-hexanediol diacrylate or 4 wt% of polypropylene glycol dimethacrylate, where the compound has nine propylene glycol units. The polymer matrix is formed from styrene or vinyl toluene monomers. Example 8 teaches a plastic scintillator comprising p-terphenyl as one of the dyes. The taught crosslinking monomers of the examples are aliphatic compounds having 1 or 9 repeating units and the repeating unit of the taught polypropylene glycol dimethacrylate includes an oxygen atom and is a propylene glycol. Thus these monomers read upon those of claims 1, 5-8, 17 and 19-21. The reference teaches the scintillator is produced by mixing the taught monomer, dyes and additive and polymerizing the mixture. The taught monomers do not cause phase separation before polymerization. The taught components, amounts and process are the same as those claimed and thus the taught plastic scintillator would be expected to have the optical transparency of claims 15, 16 and 24 and fog resistance to the conditions of claims 2-4 and 17, absent any showing to the contrary. The reference teaches the claimed plastic scintillators and process. 
Claims 1-8 and 12-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2015/0028217.
Examples 2 and 3 teach plastic scintillators comprising 0.1-5 wt% of 1,2-dimethoxyethane, an aliphatic compound having 1 oxymethylene repeating unit; a polymer matrix formed from styrene or 4-methylstryrene; PPO as the scintillating fluorescent dye, a second dye, a crosslinker and a lithium organometallic. The plastic scintillator is produced by mixing 0.1-5 wt% of 1,2-dimethoxyethane, an aliphatic compound having 1 oxymethylene repeating unit; styrene or 4-methylstryrene monomer; PPO as the scintillating fluorescent dye, a second dye, a crosslinker and a lithium organometallic and then polymerizing the mixture. The 1,2-dimethoxyethane does not cause phase separation before polymerization and it meet the compositional requirements of claims 1, 5-8, 17 and 19-21. The taught components, amounts and process are the same as those claimed and thus the taught plastic scintillator would be expected to have the optical transparency of claims 15, 16 and 24 and fog resistance to the conditions of claims 2-4 and 17, absent any showing to the contrary. The reference teaches the claimed plastic scintillators and process. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0265775.
This reference teaches a plastic scintillator resistant to fogging comprising about 40-95 wt% of a primary polymer, which can be poly(vinyl toluene), polystyrene, poly(α-methyl-styrene), a polymer formed by polymerizing di- or tri-methylstyrene; about 0.1-50 wt% of a fluor, which is a scintillating fluorescent dye; and 1-60 wt% of a secondary polymer, which can be acrylic acid, methacrylic acid, ethylene glycol diacrylate or ethylene glycol dimethacrylate. The reference teaches teaches that the plastic scintillator can have two fluors, or scintillating fluorescent days and thus teaches the limitations of claims 14 and 22 where a second dye is present. The reference teaches the fluor can be PPO, which is one of the dyes of claim 12. The patented primary polymers are those which are formed from styrene, derivatives of styrene and vinyl toluene. Thus the patented claims teach the limitations of claim 13. The reference teaches the secondary polymer imparts fogging resistance to the plastic scintillator. The amount of secondary polymer overlaps the claimed range and the claimed secondary polymers of acrylic acid, methacrylic acid, ethylene glycol diacrylate or ethylene glycol dimethacrylate are aliphatic compounds having one acrylate or methacrylate repeating units or one ethylene glycol repeating unit. These polymers meet the requirements of claims 1, 5-8 and 19-21. The reference teaches the plastic scintillator is formed by mixing a monomer for the primary polymer, the fluors and the secondary polymer and polymerizing the mixture. This is the claimed process. There is no indication that the taught second polymer causes a phase separation before polymerization.   Since the patented plastic scintillator has the same components as that claimed and where the amount of the secondary polymer, which imparts fog resistance to the scintillator, overlaps that claimed amount of this application; one of ordinary skill in the art would expect that the patented plastic scintillator to have fog resistance to the conditions of claims 2-4 and 17 and the optical transparency of claims 15, 16 and 24, absent any showing to the contrary. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
8/26/22